DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/10/2022.
Applicant's election with traverse of Group I and Species A in the reply filed on 02/10/2022 is acknowledged.  The traversal against the Group restriction is on the ground(s) that method claim incorporates all of the limitations of the apparatus claim.  This is not found persuasive because the method claims are drawn to controlling a height of a plasma sheath in a substrate processing apparatus, which is separate from controlling the thickness variable layer, and the method claim does not include the controller as per the apparatus claim. Thus Claim 11 remains withdrawn.
The Applicant also traverses the Species Election because Species A lowers the electrostatic chuck and Species B raises the focus ring. The Examiner notes that the key difference in the election of species was between the two focus ring arrangements, where the focus ring of Species A is directly on the outer flow path, whileas the embodiment of the focus ring of Species B is directly on an additional thickness 
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A substrate mounting unit in claim 1, interpreted as an electrostatic chuck 6, page 5 lines 14-21.
A support unit in claim 1, interpreted as the base 3, page 5 lines 14-21.
A control unit in claim 1, interpreted as a process controller, i.e. a controller, page 11 lines 4-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2016/0027678 to Parkhe et al.
In regards to Claim 1, Parkhe teaches a substrate processing apparatus Fig. 1, 2, comprising: a substrate mounting unit 132, 170 having an upper surface 133 that 5serves as a mounting surface 133 on which a target substrate 134 to be processed is mounted; a support unit 130 having therein a flow path 160 for a heat transfer medium [ 0036] and configured to support the substrate mounting unit; 10a thickness variable layer 
In regards to Claim 2, Parkhe does not expressly teach the thickness of the thickness variable layer is 20irreversibly changed when the thickness variable layer shrinks or expands by the predetermined process.  
However, this is considered a functional limitation of the material that forms the thickness variable layer, which is supported by the instant application in the use of an acrylic adhesive. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 
In regards to Claims 3 and 4, Parkhe teaches the thickness variable layer expands or shrinks depending on 25a temperature to thereby change the thickness of the thickness variable layer (as per the rejection of Claims 1-2 above), -48-the support unit has therein one or more heaters 140 A-D arranged at positions corresponding to the thickness variable layer (as they overlap each other), and the predetermined process includes controlling of a 5temperature of the thickness variable layer using the heater [0039-0052], and the control unit controls the thickness of the thickness variable layer by controlling of the temperature of the thickness variable layer, as the shrinkage occurs through heating, as per the rejection of Claims 1 and 2 above.
Furthermore, shrinkage and thickness control considered a functional limitation of the material that forms the thickness variable layer more than that of the controller, which is supported by the instant application in the use of an acrylic adhesive. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Parkhe is substantially the same as the claimed apparatus, as the thickness variable layer is made out of acrylic adhesive (as evidenced by page 16 line 24-page 17 line 5 of the instant application of the instant application), the apparatus of Parkhe would be capable of fulfilling the limitations of the claim and thus fulfill the limitations of the thickness of the thickness variable layer is 20irreversibly changed when the thickness variable layer shrinks or expands by the predetermined process.
In regards to Claims 5 and 6, Parkhe teaches the thickness variable layer shrinks depending on a 25temperature to thereby reduce the thickness of the thickness variable layer (as per the teachings of Claims 1-4 above); and -49-the control unit performs a control of reducing the thickness of the thickness variable layer by controlling the temperature of the thickness variable layer using the heater at predetermined timings, as it follows a recipe [0011, 0113, Claims 1-21].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2008/0308230 to Takahashi et al.  Takahashi teaches a substrate processing apparatus Fig. 1-4 comprising: a substrate mounting unit/mounting table (electrostatic chuck 13) having an upper surface (top surface of 13) that 5serves as a mounting surface on which a target substrate W to be processed is mounted; a support unit (base 12) having therein a flow path 35, 37, 38 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716